Exhibit CONTACT: William Koziel (847) 597-8800 Così, Inc. Announces Commencement of Rights Offering DEERFIELD, IL – December 9, 2009 –Così, Inc. (NASDAQ: COSI), the premium convenience restaurant company, announced today that the Registration Statement on Form S-3 for its previously announced rights offering was declared effective on December 8, 2009 by the Securities and Exchange Commission. The Company will commence the mailing of a prospectus to holders of its common stock as of the close of business on November 27, 2009. Pursuant to the terms of the rights offering, each stockholder as of the November 27, 2009 record date will receive one subscription right for each share of common stock owned on the record date, and each subscription right will entitle the rights holder to purchase 0.2447 shares of the Company’s common stock at a subscription price equal to $0.50 per full share, subject to an aggregate ownership limitation equal to 19.9% of the Company's common stock. The rights offering also includes an over-subscription privilege, which entitles each rights holder that exercises all of its basic subscription privilege in full the right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right. The subscription rights will be exercisable until 5:00 p.m., New York time, on January 6, 2010, unless the Company extends the expiration date. If all the rights are exercised, the total purchase price of the shares offered in this rights offering will be $5 million. The Company is conducting the rights offering in order to raise equity capital in a cost-effective manner that provides all of Cosi's stockholders the opportunity to participate. Questions from stockholders regarding the rights offering or requests for additional copies of documents may be directed to the information agent, Laurel Hill
